UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                                      
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :     19 Cr. 696 (PAE)
                                                                       :
ARI TEMAN,                                                             :          ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

PAUL A. ENGELMAYER, United States District Judge:

        The Court today has issued a decision granting defendant Ari Teman’s motion to dismiss

Count One of Indictment S1 Cr. 696 (PAE) based on a violation of the Speedy Trial Act, 18

U.S.C. § 3161. The Court, however, has not dismissed the Indictment’s other three counts, and

the dismissal of Count One is without prejudice to the Government’s ability to bring the same

charge against Teman in a new or superseding indictment. This Order addresses, and denies, the

other two pretrial motions Teman has made.

        1.       Teman first moves to dismiss the Indictment based on improper venue. Dkt. 32.

The Court denies that motion as premature. On the face of the Indictment, each charged count

alleges that the offense in question occurred in this District (and elsewhere). As to venue, the

Indictment is therefore facially valid. An indictment need contain only “a plain, concise, and

definite written statement of the essential facts constituting the offense charged.” Fed. R. Crim.

P. 7(c)(1). Except where the Government has given a full proffer of the evidence it intends to

present at trial, there is no basis for a court to look beyond a facial charge so as to dismiss an

indictment, whether for insufficient evidence or improper venue. See, e.g., United States v.

Perez, 575 F.3d 164, 166–67 (2d Cir. 2009); United States v. Alfonso, 143 F.3d 772, 776 (2d Cir.
1998). The Government has not done so here. 1 This ruling is, of course, without prejudice to

Teman’s right, at the close of the Government’s case, to challenge the sufficiency of the

Government’s evidence under Federal Rule of Criminal Procedure 29, or to challenge venue.

       2.      Teman separately moves to suppress the evidence seized from him incident to his

arrest in Florida, on the grounds that the arrest warrant was executed by an New York Police

Department detective, Daniel Alessandrino, who, Teman asserts, lacked authority under Florida

law to participate in the arrest. Dkt. 34. The Court denies that motion as frivolous. As the

Government represented in its memorandum of law, Dkt. 39 at 17, 19, and substantiated in a

sworn affidavit by Alessandrino, Dkt. 43 (“Alessandrino Aff.”) ¶¶ 3–5, the arrest was carried out

by a team of law enforcement officers which included, inter alia, federal law enforcement

officers from the United States Marshals Service. Consistent with this, Teman’s arrest record

lists Deputy United States Marshal Ronald Filo as the arresting officer. Id. ¶ 5 & Ex. A.

Alessandrino attests that the actual arrest was completed by officers from the Miami Beach

Police Department, who had been deputized as federal Task Force Officers with the United

States Marshals Service. Id. ¶¶ 3, 5. Therefore, even assuming arguendo that Alessandrino

lacked authority to carry out the arrest, the arrest was validly carried out by authorized federal

law enforcement officers whose authority to carry out an arrest on federal charges such as those

here is undisputed.

       In any event, even assuming that the participation in the arrest of Detective Alessandrino

was unlawful under Florida law––and the Court does not so find––there would be no basis to

suppress evidence under the Fourth Amendment. That is so for multiple independent reasons.




1
  The Government has, further, indicated an intention to supersede the Indictment following the
resolution of Teman’s challenge based on the Speedy Trial Act.
                                                  2
First, such a violation of Florida law is not tantamount to a violation of the Fourth Amendment.

And Teman has not cited any authority so holding or, for that matter, treating such a state-law

violation as breaching any other provision of the federal Constitution. Second, the inevitable

discovery exception to the Fourth Amendment’s exclusionary rule would firmly apply here to the

evidence seized incident to Teman’s arrest, given that federal officers clearly would have

lawfully obtained such evidence without Alessandrino—they had obtained a valid federal

warrant and were present to effectuate Teman’s arrest pursuant to that warrant. See United

States v. Heath, 455 F.3d 52, 55 (2d Cir. 2006) (inevitable discovery applies where law

enforcement (1) could have made a valid arrest, and (2) would have made such arrest). Third,

Teman has not alleged facts making Detective Alessandrino’s participation in the arrest

alongside federal law enforcement officers, if a violation at all of Florida law, anything other

than a good faith violation. Absent a factual basis to find otherwise, the good-faith exception to

the exclusionary rule announced in United States v. Leon, 468 U.S. 897, 913 (1984), would apply

here.

          The Clerk of Court is respectfully directed to terminate the motions pending at dockets 32

and 34.



          SO ORDERED.

                                                           
                                                       __________________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: December 20, 2019
       New York, New York




                                                  3
